Citation Nr: 1600538	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-15 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to June 1966, and from July 1976 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a video conference hearing before the undersigned in December 2015.  A transcript of the hearing is associated with the claims file. 

The Veteran's claims file has been converted, in part, from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in the Virtual VA electronic file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA examination in September 2011.  

The evidence of record also contains an April 2012 progress note indicating "flexion at L spine is [less than] 30 percent."  The Board notes that a lumbar strain disability may be rated at 40 percent if forward flexion is limited to 30 degrees or less, or, if favorable ankylosis of the entire thoracolumbar spine is present.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237.  Because the April 2012 progress note expresses range of motion in percentage rather than degrees, it is not clear whether or not the Veteran's forward flexion was limited to 30 degrees or less on that date.  The April 2012 progress note also does not discuss the presence of ankylosis.

Given the ambiguity of the April 2012 progress note, and the length of time since the last VA examination, a new examination is necessary in order to determine the nature and extent of the Veteran's current lumbar strain disability.  The Veteran has essentially contended that the disorder is worse since the last examination.

Also, at his hearing, the Veteran testified he was treated at Katz Orthopedic Institute in 2015 for a broken leg, and that his physician treated his back in addition to his leg.  See Hearing Transcript P. 6-7.  The claims file only contains one treatment record from Katz Orthopedic Institute, dated May 2015, and it includes back complains.  On remand, the Veteran should be given an opportunity to provide VA with additional private treatment records pertaining to the back, should they exist.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran of his right to secure, and provide to VA, any additional private treatment records, including those from Katz Orthopedic Institute in Hudson, Florida.  The AOJ should notify the Veteran that he may, in the alternative, provide VA with the appropriate medical releases so that VA may obtain the records for him.  All attempts to obtain records should be documented in the claims folder.

2.  After completion of the above, schedule an evaluation to determine the nature and extent of the Veteran's current lumbar strain disability.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  The examiner is to perform all required and necessary tests, to include range of motion and stability testing.  The examiner must fully describe the current status of the service connected lumbar strain disability, specifically commenting on functional range of motion following pain and whether ankylosis is present.

3.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




